Filed 6/10/21 In re Vivienne L. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

In re VIVIENNE L., a Person                                        B307959
Coming Under the Juvenile Court
Law.                                                               (Los Angeles County
                                                                   Super. Ct. No. 19CCJP07616A)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,
         Plaintiff and Respondent,
         v.
NATALIA L.,
         Defendant and Appellant.
VIVIENNE L., a minor, etc.,
         Respondent.

      APPEAL from an order of the Superior Court of Los
Angeles County, Nichelle L. Blackwell, Judge Pro Tempore.
Reversed in part.
      Marissa Coffey, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Shaylah Padgett-Weibel, under appointment by the Court
of Appeal, for Minor Vivienne L.
                     _______________________
      Natalia L. (Mother) appeals from the September 23, 2020
juvenile court exit order entered at the termination of
dependency jurisdiction over her daughter, dependent child
Vivienne L., on the ground the juvenile court included in the
order impermissible conditions on its future modification. We
reverse the order to the extent that it attempts to restrict the
family court from modifying the exit order until certain
conditions are met.

       FACTUAL AND PROCEDURAL BACKGROUND
       In 2020, Vivienne L. was adjudicated a dependent child of
the juvenile court pursuant to Welfare and Institutions Code
section 300, subdivision (c) because the protracted and extreme
conflict between her parents placed her at risk of serious
emotional harm, damage, and danger. At disposition, the
juvenile court terminated jurisdiction over Vivienne L. and
entered an order giving her father sole legal and physical custody
with visitation to Mother. Additionally, the juvenile court
ordered: “Before this Juvenile Custody Order can be modified the
mother . . . must complete individual counseling with a licensed
therapist at least 1 time per week for no less than a period of 1
year from the date of this order to address her repeated efforts to
coach the child into making unfounded allegations against the
father, . . . to address mother’s ongoing making of unfounded
allegations against father[,] to address mother’s past trauma
with domestic violence, and to address the trauma mother is
causing the child by attempting to alienate the child from her
father, and she must show proof of completion satisfactory to the
court before the juvenile custody order can be modified.”
       Mother appeals.




                                2
                             DISCUSSION
       The sole issue on appeal is the propriety of the juvenile
court’s imposition of conditions on the family court’s subsequent
modification of the order. Under Welfare and Institutions Code
section 302, subdivision (d), the juvenile court may, when
terminating dependency court jurisdiction, make collateral
orders, such as counseling orders, that are reasonably related to
the custody and visitation orders entered by the court at that
time. (In re Chantal S. (1996) 13 Cal.4th 196, 203–204.) The
court’s order “shall remain in effect after that jurisdiction is
terminated. The order shall not be modified . . . unless the
[family] court finds that there has been a significant change of
circumstances since the juvenile court issued the order and
modification of the order is in the best interests of the child.”
(Welf. & Inst. Code, § 302, subd. (d).) Accordingly, “the decision
to modify an exit order was, and is, within the province of the
family court, and then only upon a finding of ‘significant change
of circumstances’ and that the modification is in ‘the best
interests of the child.’ ” (In re Cole Y. (2015) 233 Cal.App.4th
1444, 1456 (Cole).)
       Orders regarding visitation or custody that impose
requirements on parents but do not restrict the power of the
family law court to modify the order are permissible. (See, e.g.,
In re D.B. (2020) 48 Cal.App.5th 613, 626–627 [affirming exit
order that provided for monitored visitation once father
completed individual and conjoint counseling because the order
neither restricted the family court’s modification power nor
conditioned modification of the order upon the completion of
counseling].) But when a juvenile court attempts to impose
conditions on the family court for modification of the exit order




                                 3
beyond those set forth in Welfare and Institutions Code section
302, subdivision (d), the juvenile court exceeds its authority.
(Cole, supra, 233 Cal.App.4th at p. 1456 & fn. 4.) In Cole, the
reviewing court partially reversed a juvenile court’s exit order to
the extent that it conditioned future modification of the exit order
on proof of one parent’s completion of drug and parenting
programs and counseling. (Id. at p. 1446.)
       The present case is akin to Cole: The juvenile court
attempted to circumscribe the family court’s authority to modify
the exit order by expressly forbidding modification of its order
until Mother completed one year of weekly individual counseling
with a licensed therapist addressing particular topics. The court
had the authority to order Mother to complete counseling to
address these subjects, but it could not tie the family court’s
hands by conditioning that court’s future modification of the
order on Mother’s completion of the counseling it ordered. As the
Cole court observed, the juvenile court had no authority, and no
discretion, “to condition the family court’s modification of an exit
order upon the completion of counseling . . . in the face of a
statute—[Welfare and Institutions Code] section 302,
subdivision (d)—that requires a particular finding before the
family court may modify such an exit order.” (Cole, supra,
233 Cal.App.4th at p. 1456.) The exit order is invalid to the
extent it purports to restrict the family court’s power to modify
the exit order.




                                 4
                         DISPOSITION
      The September 23, 2020 order is reversed to the extent it
conditions modification of the court’s custody and visitation order
upon proof of Mother’s completion of counseling. In all other
respects, the September 23, 2020 order is affirmed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                           STRATTON, J.
We concur:




      GRIMES, Acting P. J.




      WILEY, J.




                                 5